DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s Claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of PCT/IL2019/050394 has been filed in the current Application No. 17045746, filed on 10/06/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021 and 12/03/2021 were filed after the mailing date of the current application on 10/06/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Claims.  Therefore, the following feature(s) much be shown of canceled from the Claim(s). No new matter should be entered.
Claim 12: the “first perpendicular plane to the main body,” the “second perpendicular plane to the main body, “a first point,” and “a second point.”
Claims 16 and 17: “axis of rotation.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 8, line 13 has an apparent typo. It recites “reducing the pitch angle of rotor blades 220 and 240.” The element numbers do not match the drawings (Fig 2). For purposes of clarity and consistency, it is recommended that this recitation be modified to: “reducing the pitch angle of rotor blades 220 and 225.” Appropriate correction is required. 
Page 8, line 15 recites “drone 20,” but this element was previously disclosed in lines 1 and 4 of page 8 as “drone 210”. Additionally, the Fig. 2 shows the drone as element 210. For purposes of clarity and consistency, it is recommended that this recitation be modified to recite: “drone 210.” Appropriate correction is required. 
Page 10, line 17 has an apparent typo. It recites “drones 310, 310, and 510”. For purposes of clarity and consistency, it is recommended that this recitation be modified to recite: “310, 410, and 510”. Appropriate correction is required.
Page 13, line 28 has an apparent typo. It recites “(235, 335, 435, 5353,”. The axis of movement for drone 510 was previously defined as element 535. For purposes of clarity and consistency, it is recommended that this recitation be modified to recite: “(235, 335, 435, 535,”. Appropriate correction is required.

Claim Objections
Claims 1, 6, 7, and 9 are objected to because of the following informalities:  
Claim 1 recites the limitation “rotors” on line 5, despite previously reciting “a plurality of rotors” in line 3. For purposes of consistency, this limitation is interpreted as “plurality of rotors.” Appropriate correction is required.
Claim 1 recites the limitation “each pair” in line 6 despite previously reciting “at least two pairs of the aerial vehicle’s rotors” in line 5. For purposes of consistency, this limitation is interpreted as “each of the at least two pairs of the rotors of the aerial vehicle”. Appropriate correction is required. 
Claim 6 recites the limitation “the aerial vehicle” in line 4 despite previously reciting “the multi-blade aerial vehicle” in line 2. For purposes of consistency, this limitation is interpreted as “the multi-blade aerial vehicle”. Appropriate correction is required. This correction will additionally provide antecedent basis for the future recitations of this limitation in Claim 6, lines 6-7, 8, and 10.
Claim 6 recites the limitation “the rotors” in line 7 despite previously reciting “each rotor of the at least two pairs of rotors” in line 4. For purposes of consistency, this limitation is interpreted as “each rotor of the at least two pairs of rotors”. Appropriate correction is required.
Claim 6 recites the limitation “each pair” in lines 7 and 9. The Examiner interprets “each pair” to reference the “at least two pairs of rotors” from line 4. For purposes of consistency, this limitation is interpreted as “each of the at least two pairs of rotors.” Appropriate correction is required. 
Claim 7, lines 3-4, recites the limitation “a diagonally opposite pair of rotor blades, each from another pair of said symmetrically tilted two pairs of rotors”. For purposes of consistency with previously recited Claim language, it is recommended that this recitation be amended to recite “a diagonally opposite pair of the at least two pairs of rotors tilted in the symmetrical configuration in relation to the multi-blade aerial vehicle’s yaw plane”.  Appropriate clarification or correction is required. 
Claim 7 recites the limitation “the blades of the remaining pair of rotors that are also diagonally opposite each other, each from a different pair of said symmetrically tilted two pairs of rotors.” in lines 5-6. For purposes of consistency with previously recited Claim language, it is recommended that this recitation be amended to recite: “a remaining diagonally opposite pair of rotor blades of the at least two pairs of rotors tilted in the symmetrical configuration in relation to the multi-blade aerial vehicle’s yaw plane.” Appropriate correction is required.
Claim 7 recites the limitation “the aerial vehicle” in line 3 despite previously reciting “a multi-blade aerial vehicle” in Claim 6, line 2. For purposes of consistency, this limitation is interpreted as “the multi-blade aerial vehicle”. Appropriate correction is required.
Claim 9 recites the limitation “between the two rotors of the forward pair and between the two rotors of the rearward pair of rotors” in lines 5-7, despite reciting “the forward rotors comprise a forward pair of rotors and the rearward rotors comprise a rearward pair of rotors” in lines 2-3. For purposes of consistency, this limitation is interpreted as “between the forward pair of rotors and between the rearward pair of rotors.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7, 10, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pitch angle (a)” in line 4.  There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “a pitch angle (a)”. Additionally, this interpretation provides antecedent basis for the same limitation in Claim 3, line 3. Appropriate correction is required.
Claim 1 recites the limitation “the axis of movement” in line 5. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “an axis of movement”. Appropriate correction is required. This correction will also provide antecedent basis for the recitation of “the axis of movement” in Claim 6, line 4.
Claim 1 recites the limitation “the rotation planes of the rotors of each pair” in line 8. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “rotation planes of each of the at least two pairs of the aerial vehicle’s rotors.”
Claim 3 recites the limitation “its yaw plane” in line 2. This limitation is indefinite, because it’s unclear what “its” is referencing. The Examiner interprets this recitation of “its” to refer back to “the aerial vehicle” on line 2. For purposes of examination, this limitation is interpreted as “the yaw plane of the aerial vehicle.” Appropriate correction is required. 
Claim 3 recites the limitation “the blades” in line 3. There is insufficient antecedent basis for this limitation in the Claim, and the scope of this limitation is unclear. It is unclear if the Applicant is referencing a plurality of “the at least one blade” from Claim 1, line 3, or if they intend to introduce different, additional blade(s). For purposes of examination, this limitation is interpreted as “blades of the plurality of rotors.” Additionally, this interpretation provides antecedent basis for recitations of “the blades” in future Claims. Appropriate correction is required. 
Claim 3 recites the limitation “the rotational speed of said blades” in line 3-4. The scope of “said blades” is unclear.  It is unclear if the Applicant is referencing a plurality of “the at least one blade” from Claim 1, line 3, or if they intend to introduce different, additional blade(s). Additionally, there is insufficient antecedent basis for “the rotational speed” in Claim 3. For purposes of examination, “the rotational speed” is interpreted as “a rotational speed.” Additionally, this interpretation provides antecedent basis for future recitations of “the rotational speed of the blades of the plurality of rotors.” Appropriate clarification or correction is required.
Claim 6 recites the limitation “the yaw plane” in lines 1-2. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “a yaw plane”. Appropriate correction is required.
Claim 6 recites the limitation “in their direction” in line 7. It is unclear if “their” is referencing “the rotors” in line 7, or “the at least two pairs of rotors” in line 6, rendering the Claim indefinite. For purposes of examination, this limitation is interpreted as “in the direction of the at least two pairs of rotors.” Appropriate clarification or correction is required. 
Claim 6 recites the limitation “the pitch angle” in line 10. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “a pitch angle”. This interpretation additionally provides antecedent basis for the same limitation in Claim 7, line 3, and Claim 8, line 5. Appropriate correction is required. 
Claim 10 recites the limitation “the axis of movement” in line 1. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “an axis of movement”. Appropriate correction is required.
Claim 18 recites the limitation “the yaw plane” in line 2. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “a yaw plane”.
Claims 2, 4-5, and 7 inherit the deficiencies described above and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, 11-12, 15-16, and 19 are rejected under U.S.C. 102(a)(2) as being anticipated by Coburn (US 9296477 B1), hereafter Coburn.
Regarding Claim 8, Coburn discloses an aerial vehicle comprising a plurality of rotors, each of the plurality of rotors having at least one blade (see annotated Fig. 1 below), wherein the aerial vehicle is enabled to modify the pitch angle (a) of the at least one blade of each of the plurality of rotors (col. 2, lines 63-64); wherein the plurality of rotors includes forward rotors and rearward rotors and said aerial vehicle is formed with a first geometrical dimension (x) between-the forward rotors and its the rearward rotors and a second geometrical dimension (y) between each rotor of the forward rotors and between each rotor of the rearward rotors (see annotated Fig. 1 below).

    PNG
    media_image1.png
    486
    854
    media_image1.png
    Greyscale



Regarding Claim 9, Coburn discloses the aerial vehicle according to Claim 8, wherein the aerial vehicle is a quadcopter drone with four rotors, wherein the forward rotors comprise a forward pair of rotors and the rearward rotors comprise a rearward pair of rotors (see annotated Fig. 1 above), and the first geometrical dimension (x) is between the forward pair of rotors and the rearward pair of rotors and the second  geometrical dimension (y) is between the two rotors of the forward pair of rotors and between the two rotors of the rearward pair of rotors (see annotated Fig. 1 above).
Regarding Claim 11, Coburn discloses  the aerial vehicle of Claim 8, wherein the aerial vehicle is configured to maneuver in the yaw plane (Col. 3, 24-26), without changing the rotational speed of said blades (Col. 2, lines 56-61).
Regarding Claim 12, Coburn discloses the aerial vehicle of Claim 8, further comprising a main body aligned with the first geometrical dimension, a first plane perpendicular to the main body, and a second plane perpendicular to the main body, wherein the first plane passes through a center of rotation on each of the blades of the forward rotors and the second plane passes through a center of rotation on each of the blades of the rearward rotors, wherein an axis of movement of each of the forward rotors passes through a first point located on the first plane, and wherein an axis of movement of each of the rearward rotors passes through a second point located on the second plane (see annotated Fig. 1 and Fig. 2 below).

    PNG
    media_image2.png
    517
    871
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    467
    516
    media_image3.png
    Greyscale


Regarding Claim 15, Coburn discloses the aerial vehicle of Claim 12, wherein the first point is distinct from each of the centers of rotation on each of the blades of the forward rotors and the second point is distinct from each of the centers of rotation on each of the blades of the rearward rotors (see annotated Fig. 2 above, for example).
Regarding Claim 16, Coburn discloses the aerial vehicle of Claim 8, further comprising a first plane and a second plane each parallel to the second geometrical dimension, wherein the first plane passes through a center of rotation on each of the blades of the forward rotors and the second plane passes through a center of rotation on each of the blades of the rearward rotors, wherein an axis of rotation of each of the forward rotors passes through a first point located on the first plane, and wherein an axis of rotation of each of the rearward rotors passes through a second point located on the second plane (see annotated Fig. 1 and annotated Fig. 2 above).
Regarding Claim 19, Coburn discloses he aerial vehicle of Claim 16, wherein the first point is distinct from each of the centers of rotation on each of the blades of the forward rotors and the second point is distinct from each of the centers of rotation on each of the blades of the rearward rotors (see annotated Fig. 2 above, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 13-14, and 17-18 are rejected under U.S.C. 103 as being unpatentable over Coburn (US 9296477 B1), hereafter Coburn.
 Regarding Claim 1, Coburn discloses an aerial vehicle comprising a plurality of rotors, each of the plurality of rotors having at least one blade (see annotated Fig. 1 below, for example), wherein the aerial vehicle is enabled to modify the pitch angle (a) of the at least one blade of each of the plurality of rotors (col. 2, lines 63-64); wherein the axis of movement of at least two pairs of the aerial vehicle's rotors are tilted in a symmetrical configuration in relation to the aerial vehicle's yaw plane (see annotated Fig. 2 below, for example), so that each pair converges towards another point on the same level along a longitudinal axis plane of the aerial vehicle while creating an angle (y) between the rotation planes of the rotors of each pair (see annotated Fig 2. below, for example).
Coburn fails to disclose that [an angle (y)] is less than 180 and greater than 140. Instead, Coburn discloses that an angle exists between the rotation planes of the rotors of each pair, but does not specify the exact angle in degrees (see annotated Fig. 2 below, for example). However, as discussed above, Coburn does disclose an inward tilt of the rotors  which would inherently require an angle (y) of less than 180 degrees. Coburn discloses that the inward tilt would provide the benefit of "improved stability and reduced vibration" (col. 2, line 54), and goes on to explain that variable pitch controls can be used to "change direction or to maneuver for environmental conditions such as wind and other factors", col. 3, lines 25-30)  
In the current application, the Applicant disclosed on Page 8, lines 22-25, that a person skilled in the art would understand that the tilt of the pairs of rotors somewhat impairs the lifting performance of the done. In understanding this concept, one skilled it the art would decrease angle (y) by small amounts beyond 180 degrees until an optimal result was achieved.  Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art to modify the rotors of Coburn to create an angle (y) of less than 180 degrees and greater than 140 degrees.

    PNG
    media_image4.png
    408
    725
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    457
    494
    media_image5.png
    Greyscale

Regarding Claim 2, modified Coburn teaches the aerial vehicle according to Claim 1,  wherein the aerial vehicle is a quadcopter drone (see Fig. 1 and Col. 2, line 1).
Regarding Claim 3, modified Coburn teaches the aerial vehicle according to Claim 2, wherein the aerial vehicle enables maneuvering in its yaw plane by modifying the pitch angles (a) of  the blades (Col. 3, 24-26), without changing the rotational speed of said blades (Col. 2, lines 56-61).
Regarding Claim 6, Coburn discloses a method for providing improved maneuverability in the yaw plane of a multi-blade aerial vehicle comprising: providing the axis of movement of at least two pairs of rotors of the aerial vehicle, each rotor of the at least two pairs of rotors having a blade (see annotated Fig. 1 below), wherein the at least two pairs of rotors are tilted in a symmetrical configuration in relation to the aerial vehicle's yaw plane so that  the rotors converge in their direction (see annotated Fig. 2 below), each pair towards another point on the same level along a longitudinal axis plane of the aerial vehicle (see annotated Fig. 2 below), while creating an angle (y) between the rotation planes of the  blades of each pair (see annotated Fig. 2 below), wherein the aerial vehicle is enabled to modify the pitch angle (a) of the blades of the at least two pairs of rotors (col. 1, lines 6-9).

    PNG
    media_image6.png
    378
    673
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    457
    494
    media_image5.png
    Greyscale


Coburn fails to disclose that [an angle (y)] is less than 180 and greater than 140. Instead, Coburn discloses that an angle exists between the rotation planes of the rotors of each pair, but does not specify the exact angle in degrees (see annotated Fig. 2 below, for example). However, as discussed above, Coburn does disclose an inward tilt of the rotors  which would inherently require an angle (y) of less than 180 degrees. Coburn discloses that the inward tilt would provide the benefit of "improved stability and reduced vibration" (col. 2, line 54), and goes on to explain that variable pitch controls can be used to "change direction or to maneuver for environmental conditions such as wind and other factors", col. 3, lines 25-30)  
In the current application, the Applicant disclosed on Page 8, lines 22-25, that a person skilled in the art would understand that the tilt of the pairs of rotors somewhat impairs the lifting performance of the done. In understanding this concept, one skilled it the art would decrease angle (y) by small amounts beyond 180 degrees  until an optimal result was achieved.  Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art to modify the rotors of Coburn to create an angle (y) of less than 180 degrees and greater than 140 degrees.
Regarding Claim 13, Coburn discloses the aerial vehicle of Claim 12, wherein each of the plurality of rotors has a rotation plane perpendicular to the axis of movement, an angle (y) between the rotation planes of the forward rotors, and an angle (y) between the rotation planes of the rearward rotors (see annotated Fig. 2 below).

    PNG
    media_image7.png
    457
    494
    media_image7.png
    Greyscale

Coburn fails to disclose that [an angle (y)] is less than 180 and greater than 140. Instead, Coburn discloses that an angle exists between the rotation planes of the rotors of each pair, but does not specify the exact angle in degrees (see annotated Fig. 2 below, for example). However, as discussed above, Coburn does disclose an inward tilt of the rotors  which would inherently require an angle (y) of less than 180 degrees. Coburn discloses that the inward tilt would provide the benefit of "improved stability and reduced vibration" (col. 2, line 54), and goes on to explain that variable pitch controls can be used to "change direction or to maneuver for environmental conditions such as wind and other factors", col. 3, lines 25-30).
In the current application, the Applicant disclosed on Page 8, lines 22-25, that a person skilled in the art would understand that the tilt of the pairs of rotors somewhat impairs the lifting performance of the done. In understanding this concept, one skilled it the art would decrease angle (y) by small amounts beyond 180 degrees  until an optimal result was achieved.  Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art to modify the rotors of Coburn to create an angle (y) of less than 180 degrees and greater than 140 degrees.
Regarding Claim 14, modified Coburn teaches the aerial vehicle of Claim 13, wherein the aerial vehicle is configured to maneuver in the yaw plane (Col. 3, 24-26), without changing the rotational speed of said blades (Col. 2, lines 56-61).
Regarding Claim 17, Coburn discloses the aerial vehicle of Claim 16, wherein each of the plurality of rotors has a rotation plane perpendicular to the axis of rotation, an angle (y) between the rotation planes of the forward rotors, and an angle (y) between the rotation planes of the rearward rotors.
Coburn fails to disclose that [an angle (y)] is less than 180 and greater than 140. Instead, Coburn discloses that an angle exists between the rotation planes of the rotors of each pair, but does not specify the exact angle in degrees (see annotated Fig. 2 below, for example). However, as discussed above, Coburn does disclose an inward tilt of the rotors  which would inherently require an angle (y) of less than 180 degrees. Coburn discloses that the inward tilt would provide the benefit of "improved stability and reduced vibration" (col. 2, line 54), and goes on to explain that variable pitch controls can be used to "change direction or to maneuver for environmental conditions such as wind and other factors", col. 3, lines 25-30)  


    PNG
    media_image7.png
    457
    494
    media_image7.png
    Greyscale

In the current application, the Applicant disclosed on Page 8, lines 22-25, that a person skilled in the art would understand that the tilt of the pairs of rotors somewhat impairs the lifting performance of the done. In understanding this concept, one skilled it the art would decrease angle (y) by small amounts beyond 180 degrees  until an optimal result was achieved.  Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art to modify the rotors of Coburn to create an angle (y) of less than 180 degrees and greater than 140 degrees.
Regarding Claim 18, modified Coburn discloses the aerial vehicle of Claim 17, wherein the aerial vehicle is configured to maneuver in the yaw plane (Col. 3, 24-26), without changing the rotational speed of said blades (Col. 2, lines 56-61).
Claims 4-5, and 20, are rejected under U.S.C. 103 as being unpatentable over as applied to Claims 1 and 2 above, and in further view of Anderson et al ((US 9102326 B2), hereafter Anderson.
Regarding Claim 4, modified Coburn teaches the aerial vehicle according to Claim 2, further comprising a propulsion system (Col. 1, lines 30-32). 
Modified Coburn fails to teach the propulsion system having an internal combustion engine.
Anderson teaches a propulsion system comprising an internal combustion engine (Abstract). This known propulsion system is applicable to the propulsion system of Coburn as they both share characteristics and capabilities, namely, they are directed to propulsion systems of aerial vehicles.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the internal combustion engine of Anderson to the aerial vehicle further comprising a propulsion system of Coburn. While Coburn discloses that the aerial vehicle includes a propulsion system (Coburn, col. 1, lines 32-33), Coburn does not specifically disclose the type of propulsion system the aircraft employs. However, Anderson discloses that propeller driven aircraft traditionally rely upon an internal combustion engine to power the propeller (Anderson, Col. 1, lines 25-26). Therefore, it would have been obvious to one of ordinary skill in the art to install an internal combustion engine, as taught by Anderson, to modified Coburn's aerial vehicle with the predictable result of sufficient torque capabilities.
Regarding Claim 5, modified Coburn teaches the aerial vehicle according to Claim 2, further comprising a propulsion system (Col. 1, lines 30-32). 
Modified Coburn fails to teach wherein the propulsion system is a hybrid system, and is comprised of an internal combustion engine in tandem with an electric engine.
Anderson teaches a known component of including a propulsion system, wherein the propulsion system is a hybrid system, and is comprised of an internal combustion engine in tandem with an electric engine. (Col. 3, lines 8-16). This known hybrid  system is applicable to the propulsion system of modified Coburn as they both share characteristics and capabilities, namely, they are directed to propulsion systems of aerial vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the hybrid propulsion system of Anderson to the aerial vehicle further comprising a propulsion system of modified Coburn. As taught in Anderson, it is within the capabilities of one of ordinary skill in the art to install a hybrid propulsion system in modified Coburn's aerial vehicle with the predictable result of increased efficiency (col 1, lines 33-40).
Regarding Claim 20, Coburn discloses the aerial vehicle according to Claim 8, further comprising a propulsion system (Col. 1, lines 30-32). 
Coburn fails to disclose the propulsion system having an internal combustion engine.
Anderson teaches a propulsion system having an internal combustion engine (Abstract). This known propulsion system is applicable to the propulsion system of Coburn as they both share characteristics and capabilities, namely, they are directed to propulsion systems of aerial vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the internal combustion engine of Anderson to the aerial vehicle further comprising a propulsion system of Coburn. While Coburn discloses that the aerial vehicle includes a propulsion system (Coburn, col. 1, lines 32-33), Coburn does not specifically disclose the type of propulsion system the aircraft employs. However, Anderson discloses that propeller driven aircraft traditionally rely upon an internal combustion engine to power the propeller (Anderson, Col. 1, lines 25-26). Therefore, it would have been obvious to one of ordinary skill in the art to install an internal combustion engine to Coburn's aerial vehicle with the predictable result of sufficient range and torque capabilities.
Claim 7 is rejected under U.S.C. 103 as being unpatentable over Coburn as applied to Claim 6 above, and in further view of Kvitnevskiy et al. (EP 2990332 A1), hereafter Kvitnevskiy.
 Regarding Claim 7, modified Coburn teaches the method of Claim 6, further comprising: maneuvering the aerial vehicle by increasing the pitch angle (a) of rotor blades of said symmetrically tilted two pairs of rotors, and reducing the pitch angle (a) of rotor blades of symmetrically tilted two pairs of rotors (see Col. 3, lines 26-30, for example). 
Modified Coburn fails to teach maneuvering the aerial vehicle to yaw by increasing the pitch angle (a) of a diagonally opposite pair of rotor blades, and reducing the pitch angle (a) of the blades of the remaining pair of rotors that are also diagonally opposite each other.
Kvitnevskiy teaches maneuvering the aerial vehicle to yaw by increasing the pitch angle (a) of a diagonally opposite pair of rotor blades, and reducing the pitch angle (a) of the blades of the remaining pair of rotors that are also diagonally opposite each other ([0048], lines 3-6)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that applying the known technique of Kvitnevskiy to modified Coburn would have resulted in improved yaw maneuverability in the yaw plane. This known technique for balancing the torque of rotors via diagonally opposite pairs is applicable to the aerial vehicle of modified Coburn as they are both in the field of quadcopters, and this technique allows for improved yaw control through pitch changes, without unplanned yaw forces or the need to increase or decrease rotor speeds.
Claim 10 is rejected under U.S.C. 103 as being unpatentable over Coburn as applied to Claim 8 above, and in further view of Judas et al. (EP 3098161 A1), hereafter Judas.
Regarding Claim 10, Coburn discloses the aerial vehicle of Claim 8. 
Coburn fails to disclose wherein the axis of movement of each of the plurality of rotors is tilted toward the center of the aerial vehicle.
Judas teaches wherein the axis of movement of each of the plurality of rotors is tilted toward the center of the aerial vehicle ([0011], lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aerial vehicle of Coburn with the plurality of rotors tilted toward the center of the aerial vehicle of Judas. Both prior art references are from the same field of endeavor of quadcopter aerial vehicles. As in Judas, it is within the capabilities of one of ordinary skill in the art to tilt the plurality of rotors inward towards the center of the aerial vehicle with the predicted result of  better controlling the aircraft with a smaller expenditure of force (Judas, [0010], lines 1-12) as needed in Coburn.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckman et al. (US 11111009 B1): Quadcopter with tilting rotors.
Kim et al. (US 20200393851 A1): Quadcopter with tilting rotors to vary thrust direction for improved control.
Baba et al. (US 20190176979 A1): Quadcopter with variable pitch rotors.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANNA LYNN GORDON whose telephone number is (571)270-5323. The Examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA L. GORDON/Examiner, Art Unit 4186                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642